In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-1363

P ARVEEN IDRIS, et al.,
                                              Plaintiffs-Appellants,
                                 v.

C ITY OF C HICAGO, ILLINOIS, et al.,
                                             Defendants-Appellees.


         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 06 C 6085—Robert W. Gettleman, Judge.



    A RGUED N OVEMBER 5, 2008—D ECIDED JANUARY 5, 2009




  Before E ASTERBROOK, Chief Judge, and R IPPLE and
R OVNER, Circuit Judges.
  E ASTERBROOK, Chief Judge. In 2003 the City of Chicago
began to install cameras to take photos of cars that run red
lights and make illegal turns. An ordinance provides that
the car’s owner is liable for the $90 fine no matter who was
driving—though for leases by auto manufacturers or
dealers (or other leases on file with the Department of
Revenue), the lessee rather than the owner is responsible.
2                                                 No. 08-1363

Chicago Code §9-102-020(3). Recipients of citations can
defend by showing that the car or its plates had been
stolen, or the vehicle sold; they may not defend by showing
that someone else was driving. Plaintiffs are auto owners
who say that they have been fined even though someone
else was driving their cars at the time. They maintain that
Chicago’s system violates the equal protection and due
process clauses of the Constitution’s fourteenth amend-
ment. The district court held otherwise and entered
summary judgment for the defendants. 2008 U.S. Dist.
L EXIS 3933 (N.D. Ill. Jan. 16, 2008).
  Because all plaintiffs had an opportunity to present their
contentions in the administrative process, and then to state
court, the City might well have had a good argument that
claim preclusion bars this litigation. Litigants can’t reserve
federal issues for a federal court. See San Remo Hotel, L.P.
v. San Francisco, 545 U.S. 323 (2005). But the City has not
advanced this affirmative defense. See David P. Currie, Res
Judicata: The Neglected Defense, 45 U. Chi. L. Rev. 317 (1978).
Nor has the City argued that a federal court should abstain
from interfering in the citation-adjudication system. See
Younger v. Harris, 401 U.S. 37 (1971), and its successors. If
the case were at all complex, we might abstain whether
asked to do so or not—for a litigant can’t wait out state
processes and then turn to federal court, see Hicks v.
Miranda, 422 U.S. 332 (1975); Doran v. Salem Inn, Inc., 422
U.S. 922 (1975)—but the City’s enforcement apparatus is
simple and the federal law straightforward.
  Plaintiffs contend that vicarious liability offends the
substantive component of the due process clause, but that
No. 08-1363                                                 3

argument is a dud. Substantive due process depends on the
existence of a fundamental liberty interest, see Washington
v. Glucksberg, 521 U.S. 702, 719–22 (1997), and no one has a
fundamental right to run a red light or avoid being seen by
a camera on a public street. The interest at stake is a $90
fine for a traffic infraction, and the Supreme Court has
never held that a property interest so modest is a funda-
mental right. Plaintiffs insist that, if a law is arbitrary or
capricious, then the absence of a fundamental right does
not matter. They do not cite any decision of the Supreme
Court for that proposition; none is to be found. Glucksberg
and the Court’s other opinions are adamant: only state
action that impinges on fundamental rights is subject to
evaluation under substantive due process. If a law is
arbitrary, then it might flunk the rational-basis test that
applies to all legislation, but this differs (fundamentally)
from substantive due process. See National Paint & Coatings
Ass’n v. Chicago, 45 F.3d 1124 (7th Cir. 1995); Saukstelis v.
Chicago, 932 F.2d 1171 (7th Cir. 1991).
   Is it rational to fine the owner rather than the driver?
Certainly so. A camera can show reliably which cars and
trucks go through red lights but is less likely to show who
was driving. That would make it easy for owners to point
the finger at friends or children—and essentially impossi-
ble for the City to prove otherwise. A system of photo-
graphic evidence reduces the costs of law enforcement and
increases the proportion of all traffic offenses that are
detected; these benefits can be achieved only if the owner
is held responsible.
  This need not mean that the owner bears the economic
loss; an owner can insist that the driver reimburse the
4                                                No. 08-1363

outlay if he wants to use the car again (or maintain the
friendship). Legal systems often achieve deterrence by
imposing fines or penalties without fault. Consider, for
example, a system that subjects to forfeiture any car used
in committing a crime, even though the owner may have
had nothing to do with the offense. Bennis v. Michigan, 516
U.S. 442 (1996), holds that such a system is constitutional,
because it increases owners’ vigilance. Similarly, Depart-
ment of Housing & Urban Development v. Rucker, 535 U.S. 125
(2002), holds that it is constitutional to evict a tenant from
public housing because of a guest’s misbehavior; the threat
of eviction induces owners to exercise control over their
guests (and not to invite people whose conduct they will be
unable to influence). United States v. Boyle, 469 U.S. 241
(1985), offers yet another example. The Court held it proper
to impose penalties on a taxpayer whose return is false,
even when an attorney or accountant is responsible for the
error; the Court concluded that the threat of a penalty will
cause taxpayers to choose their advisers more care-
fully—and, when the taxpayer is the victim of an expert’s
blunder, a malpractice suit will shift the expense to the
person whose errors led to the exaction. Fining a car’s
owner is rational for the same reasons: Owners will take
more care when lending their cars, and often they can pass
the expense on to the real wrongdoer.
   That the City’s system raises revenue does not condemn
it. Taxes, whether on liquor or on running red lights, are
valid municipal endeavors. Like any other exaction, a fine
does more than raise revenue: It also discourages the taxed
activity. A system that simultaneously raises money
and improves compliance with traffic laws has much to
No. 08-1363                                                5

recommend it and cannot be called unconstitutionally
whimsical.
  Plaintiffs insist that the City’s approach must be irratio-
nal because Illinois fines drivers, rather than owners, for
moving violations. That a state does things one way does
not mean that it is irrational for a city to do things a
different way; both can be rational. The Constitution does
not demand that units of state government follow state
law. See Archie v. Racine, 847 F.2d 1211, 1216–17 (7th Cir.
1988) (en banc) (collecting cases). A federal court assumes
that the action is authorized as a matter of local law and
asks only whether federal law forbids what the city or state
has done. See Gordon v. Degelmann, 29 F.3d 295 (7th Cir.
1994). Whether state law permits that action in the first
place is a question for state courts, under their own law.
See Minnesota v. Kuhlman, 729 N.W.2d 577 (2007) (holding
a Minneapolis ordinance similar to Chicago’s invalid, as a
matter of Minnesota law, because of the difference in the
state’s and city’s approaches to enforcement). The district
court dismissed without prejudice all state-law claims, so
that plaintiffs may pursue them in state court.
  According to plaintiffs, the distinction between lessors
and other owners is irrationally discriminatory. The
distinction is sensible, however. A lessee (for example,
someone who leases a car for three years from a dealer) is
treated for many purposes as the car’s owner; a financing
lease is equivalent to a sale with a retained security
interest. The City’s goal is to impose the fine on the person
who according to readily available legal documents is in
charge of the car, and therefore either responsible for the
6                                                  No. 08-1363

violation or able to determine whether the car is driven by
law-abiding persons. Plaintiffs observe that owners won’t
always have control: A parent who lives in California may
lend a car to a child attending college in Chicago, or a
divorce decree may require one spouse to supply a car for
the other. True enough, but review under the rational-basis
doctrine tolerates an imprecise match of statutory goals
and means. Broad (“overinclusive”) categories are valid
even if greater precision, and more exceptions or subcate-
gories, might be better, for the task of deciding how much
complexity (at what administrative expense) is justified is
legislative rather than judicial. See Vance v. Bradley, 440 U.S.
93, 108–09 (1979).
   Only a few words are required to dispatch plaintiffs’
final argument: That the procedures (including the rules of
evidence) that Chicago uses to adjudicate citations violate
the due process clause. To a substantial extent plaintiffs’
argument rests on the incorrect premise that only the
defenses listed in Chicago Code §9-102-020, such as the
theft of the vehicle, are available at the hearing; they
complain that other defenses have been wiped out. Chi-
cago responds that all defenses available under state law
(including an obscured signal or yielding the right-of-way
to an ambulance) are open in the hearing. See Chicago
Code §9-24-080(a). None of the plaintiffs has offered such
a defense and had it rejected; federal courts do not issue
advisory opinions on situations that do not affect the
litigants. If a hearing officer ever rejects a valid defense, a
state court can set the decision aside.
  Plaintiffs want us to consider and upset the rules of
evidence and other procedures used at the hearings. They
No. 08-1363                                                 7

might as well ask a court to address, in one go, all constitu-
tional questions that could be raised by every possible
application of the Federal Rules of Evidence. Objections to
procedures used at a hearing must be made there (and then
on review in state court), where they can be evaluated in
context. It is enough to say that photographs are at least as
reliable as live testimony, that the due process clause
allows administrative decisions to be made on paper (or
photographic) records without regard to the hearsay rule,
see Richardson v. Perales, 402 U.S. 389 (1971), and that the
procedures Chicago uses are functionally identical to those
it uses to adjudicate parking tickets, a system sustained in
Van Harken v. Chicago, 103 F.3d 1346 (7th Cir. 1997).
                                                   A FFIRMED




                            1-5-09